     Case 2:20-cv-11039-CJC-MAA Document 18 Filed 02/24/21 Page 1 of 2 Page ID #:185



                                                                       JS-6
 1

 2
                                                                       2/24/2021
 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11    GEORGE JONES,                           ) Case No.: CV 20-11039-CJC (MAAx)
                                              )
12                                            )
                  Plaintiff,                  )
13                                            )
            v.                                )
14                                            )
                                              )
15    MSM LAUNDRY, LLC and DOES 1–            ) JUDGMENT
                                              )
      10,                                     )
16
                                              )
17                                            )
                  Defendants.                 )
18                                            )
                                              )
19                                            )
                                              )
20                                            )
                                              )
21                                            )
                                              )
22

23

24
      //
25
      //
26
      //
27
      //
28
      //
                                              -1-
     Case 2:20-cv-11039-CJC-MAA Document 18 Filed 02/24/21 Page 2 of 2 Page ID #:186




 1

 2          This matter came before the Court on Plaintiff’s motion for default judgment. On
 3    February 24, 2021, the Court granted Plaintiff’s motion in substantial part. In accordance
 4    with the Court’s Order, IT IS HEREBY ORDERED that judgment is entered in favor of
 5    Plaintiff for (1) injunctive relief requiring Defendant to provide ADA-compliant parking,
 6    paths of travel, ramps, and doorways and (2) attorneys’ fees and costs of $4,350.40.
 7

 8       DATED: February 24, 2021
 9

10
                                                HON. CORMAC J. CARNEY
11

12                                           UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -2-
